ORDER

PER CURIAM.
Mother appeals the termination of her parental rights with regard to Child. After a thorough review of the record, this court concludes that the trial court’s findings are supported by clear, cogent, and convincing evidence, that the termination was in the best interests of Child, and that the rendering court had jurisdiction to enter judgment. An extended opinion would have no precedential value. A memorandum explaining the reasoning behind this decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).